Opinion by
Mr. .Justice McCollum,
Ralph Crossmire, the appellant, was accused and convicted, *308in the court of oyer and terminer of McKean county, of having, on the night of the 19th of November last, murdered his mother, Lueetta Crossmire. That the conviction was fully justified by the evidence is not denied, but it is claimed that the learned judge of the court below erred in passing upon the qualifications of certain jurors who were challenged for cause, and in his rulings upon certain offers of evidence which were objected to by the appellant. It is also claimed that the charge was inadequate because it did not define voluntary manslaughter, or refer in detail to the testimony of the defence.
The first and second specifications of error call in question the qualifications of jurors Paul and Brennan,who, upon the appellant’s challenge for cause, were examined on their voir dire as to the opinions they had formed respecting the guilt or innocence of the accused. It appears from this examination that the jurors had impressions or opinions on the subject, based on what they had heard and read about the murder, but the opinions thus formed were not deliberate and fixed opinions, or such as would prevent a just decision of the case upon the evidence. It is true that some of the questions addressed to the jurors elicited answers which, if standing alone and unexplained, might disqualify them. But their competency was not determined by a single answer; it was ascertained, and properly so, from the examination as a whole : Clark v. The Commonwealth, 123 Pa. 555. Opinions formed as above stated are not disqualifying if they do not deny to legal evidence its legitimate effect. Intelligent men receive impressions as to the nature and character of any transaction from what they hear and read of it, and it is not unusual to speak of these as opinions. If the mere existence of such opinions constituted a bar to the performance of jury duty by the persons entertaining them, it would be well nigh impossible in the judicial investigation of a murder to draw from a panel composed of sober, intelligent and judicious persons of the county the name of a person qualified to serve as a juror. Hence, if, from the examination of the juror, it appears that he has the ability and disposition to render a verdict on the evidence alone, the law adjudges him to be competent, notwithstanding it would require evidence to change the impressions or opinions formed from what he had heard or read about the affair under investigation. In Allison v. The Common*309wealth, 99 Pa. 17, we said: “Impressions formed by the mind necessarily remain until something occurs to remove them. This is a law of our nature and cannot be changed by human agency. That evidence would be required to change these impressions, has but little weight. Such must always be the fact, even in cases of slight impressions or loose opinions. An opinion once formed necessarily exists until something else changes it.” In O’Mara v. The Commonwealth, 75 Pa. 424, juror Tingley said he had an opinion formed from what he had read of the murder, and unless the defendants satisfied him by evidence that he had a wrong opinion he should still hold to it, but he expressed the belief that he could decide the case on the evidence uninfluenced by that opinion, and he was held qualified. We might cite many cases from our own reports to the same effect, but we do not deem it necessary to do so. It is enough to say of them that in our judgment they sustain the rulings of the court below upon the challenges in question. While juror Paul was not as positive and emphatic as juror Brennan was in the expression of a belief in his ability to decide the case upon the evidence alone, his examination justified the conclusion of the learned court below that he was competent.
It is proper to add that, in reviewing the decision of the court below upon a challenge for such cause as is alleged in this case, nothing short of palpable error in it will justify a reversal of it. The obvious reason for this is that, as the examination was in the presence and under the control of the trial judge, he had better opportunity for discovering the nature and strength of the alleged disqualifying opinion than a printed report of the juror’s testimony affords.
It was not error to permit Dr. Freeman, after he had described the injuries found on the body of the deceased, to state what in his opinion caused her death and how the injuries upon her person were inflicted. Nor are we able to discover any error in the admission of the evidence of Ferris and Beckwith in relation to the peculiar grip which the appellant showed to them and by which he claimed he could easily “ shut anybody’s wind off.” It appears that the grip thus shown was the same as the grip -described by Freeman in explaining how the deceased was strangled and how the bruises on her head and neck were made. That there was such a grip known to the appellant was a cir*310cumstance for the consideration of the jury in connection with the testimony of Freeman in relation to the cause of death.
It was certainty competent for the commonwealth to show that the appellant had made threats against the deceased; that he had frequently quarreled with her; that on one occasion he made an assault upon her which left its marks on her person, and that in April or May before her death he sought but failed to obtain an insurance on her life without her knowledge. This was a species of evidence appropriate to the issue, and it needs no citation of authority to support the rulings under which it was admitted.
We cannot see how the appellant was prejudiced by the offers made in the presence and hearing of the jury, and fully sustained by the evidence given under them, or by the offer which the evidence failed to sustain when such evidence was formally withdrawn from the jury. But this is a matter which rests largely in the discretion of the trial court, and its exercise of the discretion will not be reviewed except in a case of abuse. There is no evidence of such abuse on this record.
The evidence of Will Cornelius as to the tracks in the snow, of Mark Sheldon in reference to the identity of the person he met on the night of the murder, and of Dr. Freeman in relation to blood spots on the overalls of the appellant, was property received. It was relevant, and the weight to be given to it was for the jury.
It remains to inquire whether there was error in the charge. In considering this complaint we note first that all the points submitted by the appellant’s counsel were affirmed. The instructions as to the degrees of murder were full and clear, and the duty of the jury in case they found the defendant guilty to find and state the degree in their verdict, was suffcientty explained. There was no evidence to reduce the homicide to manslaughter, and there was therefore no error in the omission of instructions with reference to it: Brown v. The Commonwealth, 76 Pa. 339; McMeen v. The Commonwealth, 114 Pa. 305; and Clark v. The Commonwealth, supra. The reference to the testimony was impartial and adequate, and the appellant has no just cause to complain of the instruction in regard to evidence of good character. The specifications are overruled.
The judgment is affirmed, and it is ordered that the record be remitted to the court below for the purpose of execution.